The opinion of the Court was delivered by
Weston
-The elder Roundy had conveyed the farm in controversy, then his property, to the demandants. It does not appear that any trusts were declared, or that the demandants had entered.into any express stipulations with Roundy on their part. From the course pursued by them, they appear to have understood that the property was designed to be appropriated to the support of Roundy, their grantor, and his wife, both advanced in years, and of David, their son', who was idiotic and helpless. The demandants confided to Abraham Roundy, Jr. another son, the charge and obligation, of maintaining his father and mother, and brother, for which he was to have the income, and ultimately the fee, of the farm in question.
It has been found that property best serves the uses and purposes for which it is designed to give it an assignable character, and there are very few interests, possessing an exchangeable value, to which the law does not annex this quality. But there are exceptions, where an interest has been acquired upon the ground of personal confidence. Of this kind are indentures of apprenticeship, where a delicate trust, affecting the morals, character and happiness of the apprentice, is confided. And we are constrained to regard the contract made with Roundy, Jr. under whom the tenant claims, as falling within the same principle. The relation in which the parties stood, and the nature of the duties to be performed, very clearly show that there were reasons for the selection by the demandants of the son, in the contract made, which could not apply to a stranger. It was suitable and proper that the happiness and comfort of the *297old people and their unfortunate child, should be consulted. It is fair to presume that it would be most acceptable to them to be supported by a member of their own family. If the contract is held assignable, they are liable to be transferred, at the convenience and pleasure of successive assignees, .whether they possess or not, the temper and qualities, which would enable them satisfactorily to fulfil the trust. The contract was not made with Roundy, Jr. and his assigns ; and creating, as we think it did, a personal trust, we cannot regard it as assignable. The verdict is accordingly set aside.

Tenant defaulted